DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 14-16 are objected to because of the following informalities:
In Claim 14, Line 1, “The method of Claim 12, comprising:” should read “The method of Claim 12, further comprising:”
In Claim 15, Line 1, “The method of Claim 12, comprising:” should read “The method of Claim 12, further comprising:”
In Claim 16, Line 1, “The method of Claim 12, comprising:” should read “The method of Claim 12, further comprising:”


Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. (U.S. PGPub. 2020/0394012), hereinafter Wright, in view of Cudak et al. (U.S. PGPub. 2015/0358769), hereinafter Cudak.

	Regarding claim 1, Wright teaches A device (Wright, Paragraph [0163], see “…the AR or VR system may include a device for each user (e.g. a mobile device like a tablet or mobile phone, a head worn device like Google Glass or any other head mounted device, desktop PC, or laptop)”, where “head worn device like Google Glass or any other head mounted device” is being read as the device), comprising:
	at least one processor (Wright, Paragraph [0163], see “…The user device may comprise a camera that allows the user to capture a stream of images from the user’s environment and a processing unit that analyzes images captured by the camera and determines relative position of the device within the environment (e.g., performs device tracking)”, where “processing unit” is being read as comprising at least one processor);
	a camera accessible to the at least one processor (Wright, Paragraph [0163], see “…The user device may comprise a camera that allows the user to capture a stream of images from the user’s environment and a processing unit that analyzes images captured by the camera…”, where the camera is accessible to the at least one processor); and
	storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (Wright, Paragraph [0026], see “…One example computing device in the form of a computer 120 may include a processing unit 202, memory 204, removable storage 212, and non-removable storage 214…the computing device may instead be a smartphone, a tablet, smartwatch, another wearable computing device type, or other computing device including the same, similar, fewer, or more elements than illustrated and described with regard to FIG. 2”) (Wright, Paragraph [0029], see “Computer-readable instructions stored on a computer-readable medium are executable by the processing unit 202 of the computer 120”, where “computer-readable medium” is being read as storage accessible to the at least one processor and comprising instructions executable by the at least one processor):
	receive input from the camera (Wright, Paragraph [0037], see “…At block 405, one or more image(s) including at least a portion of an object are captured using a camera”, where “one or more image(s) including at least a portion of an object are captured using a camera” is being read as receiving input from the camera);
	based on the input, recognize one or more aspects related to a geographic location (Wright, Paragraph [0037], see “…At block 410, the processor recognizes the object from the captured image(s)…”) (Wright, Paragraph [0039], see “…the processor may extract visual features from the identified object. The visual features may be any aspect of the object that can be extracted based on the information in the image(s) captured by the camera. This may include…geo-location data (e.g., when the object is located at a unique location), etc.”, where “The visual features may be any aspect of the object that can be extracted based on the information in the image(s) captured by the camera. This may include…geo-location data” is being read as recognizing one or more aspects related to a geographic location); 
	
	Wright does not teach the following limitation(s) as taught by Cudak: based on the recognition of the one or more aspects related to the geographic location, permit use of the device (Cudak, Paragraph [0015], see “…Where the use of the electronic device has been restricted by preventing login attempts, the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, where “the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location” is analogous to permitting use of the device (i.e., through logging the user into the electronic device) based on the recognition of the one or more aspects related to the geographic location, where the one or more aspects are defined by the users’ home). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for securing a mobile device, comprising of permitting use of the device based on the recognition of the one or more aspects related to the geographic location, disclosed of Cudak.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of permitting use of the device based on the recognition of the one or more aspects related to the geographic location. This allows for better security management by comparing a registered aspect of a respective geographic location with the input provided by the camera in order to deem that use of the device is permitted in the requested geographic location. This allows for the use of the device to only be permitted when in specific areas (e.g., at home, at the office, etc.). Cudak is deemed as analogous art due to the art disclosing techniques of permitting use of the device based on the recognition of the one or more aspects related to the geographic location (Cudak, Paragraph [0015]). 

	Regarding claim 2, Wright as modified by Cudak teaches The device of Claim 1, wherein the device comprises an augmented reality (AR) headset (Wright, Paragraph [0163], see “…the AR or VR system may include a device for each user (e.g. a mobile device like a tablet or mobile phone, a head worn device like Google Glass or any other head mounted device, desktop PC, or laptop)”, where “head worn device like Google Glass or any other head mounted device” is being read as the device comprising an augmented reality (AR) headset). 

	Regarding claim 3, Wright does not teach the following limitation(s) as taught by Cudak: The device of Claim 1, wherein the instructions are executable to:
	permit use of the device at least in part by logging a user in to the device (Cudak, Paragraph [0015], see “…the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, which is analogous to permitting use of the device at least in part by logging a user in to the device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for securing a mobile device, comprising of permitting use of the device at least in part by logging a user in to the device, disclosed of Cudak.       
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of permitting use of the device at least in part by logging a user in to the device. This allows for better security management by only allowing use of the device when the user is logged into the device. This prevents unauthorized users from using the device prior to being authenticated and logging into the device. Cudak is deemed as analogous art due to the art disclosing techniques of permitting use of the device at least in part by logging a user in to the device (Cudak, Paragraph [0015]). 

	Regarding claim 4, Wright teaches The device of Claim 1, wherein the instructions are executable to:
	based on the recognition of the one or more aspects, authenticate the geographic location (Wright, Paragraph [0042], see “At block 420, the processor can attempt to match the extracted visual features to records of objects stored in the object database. This may include the processor accessing the object database and locating a record in the database that matches the extracted visual features. In response to the visual features matching one of the records stored in the object database, the processor may highlight the object on the display or otherwise indicate to the user that an object has been detected and identified”, where “the processor may highlight the object on the display or otherwise indicate to the user that an object has been detected and identified” is being read as based on the recognition of the one or more aspects, authenticate the geographic location, due to the visual features of the object including geo-location data); 
	
	Wright does not teach the following limitation(s) as taught by Cudak: based on the authentication of the geographic location, permit use of the device (Cudak, Paragraph [0015], see “…the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location…the method may restore normal use of the electronic device in response to the location of the electronic device matching a predetermined home location”, where “in response to the location of the electronic device matching a predetermined home location” is analogous to authentication of the geographic location, and based on the location of the electronic device matching a predetermined home location, the method may restore normal use of the electronic device (i.e., permit use of the device)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for securing a mobile device, comprising of permitting use of the device based on the authentication of the geographic location, disclosed of Cudak.        
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of permitting use of the device based on the recognition of the one or more aspects related to the geographic location. This allows for better security management by matching (i.e., authenticating) the location of the electronic device to a predetermined home location in order to permit use of the device. This allows for the use of the device to only be permitted when in specific areas (e.g., at home, at the office, etc.). Cudak is deemed as analogous art due to the art disclosing techniques of permitting use of the device based on the recognition of the one or more aspects related to the geographic location (Cudak, Paragraph [0015]). 

	Regarding claim 6, Wright as modified by Cudak teaches The device of Claim 1, wherein the one or more aspects that are recognized comprise one or more registered geometric shapes that have already been associated with the geographic location (Wright, Paragraph [0039], see “At block 415, the processor may extract visual features from the identified object. The visual features may be any aspect of the object that can be extracted based on information in the image(s) captured by the camera. This may include: the two-dimensional (2D) and/or three-dimensional (3D) shape of the object…CAD-model based data (e.g., shapes and/or features of the object that may be matched to a CAD-model of the object…”, where “CAD-model based data (e.g., shapes and/or features of the object that may be matched to a CAD-model of the object” is being read as the one or more aspects that are recognized comprising one or more registered geometric shapes that have already been associated with the geographic location, due to the CAD-model of the object being registered and associated with the particular object prior to receiving input from the camera) (Wright, Paragraph [0040], see “…The processor may extract one or more of the visual features in order to use more than one type of visual feature in matching the object to record in the object database…”, where “extract one or more of the visual features in order to use more than one type of visual feature in matching the object” is being read as associated the registered shape with the geographic location).

	Regarding claim 7, Wright as modified by Cudak teaches The device of Claim 1, wherein the one or more aspects that are recognized comprise one or more registered objects associated with the geographic location (Wright, Paragraph [0039], see “…The visual features may be any aspect of the object that can be extracted based on information in the image(s) captured by the camera. This may include…CAD-model based data (e.g., shapes and/or features of the object that may be matched to a CAD-model of the object), geo-location data (e.g., when the object is located at a unique location), etc.”, where “CAD-model of the object” is being read as comprising one or more registered objects associated with a geographic location, due to Wright, Paragraph [0040], disclosing “…The processor may extract one or more of the visual features in order to use more than one type of visual feature in matching the object to record in the object database”, where “record in the object database” comprises the one or more registered objects). 

	Regarding claim 8, Wright as modified by Cudak teaches The device of Claim 7, wherein the one or more registered objects were registered during a location registration process and prior to receipt of the input from the camera (Wright, FIG. 4, see “405”, “410”, “415”, “420”, where the objects have already been registered in an object database, due to the method matching the extracted features to records stored in object database in step “420”. Therefore, the one or more registered objects were registered during a registration process prior to receipt of the input from the camera, that way, the system can receive the input from the camera and match the input with the registered information in the database) (Wright, Paragraph [0006], see “…The method may involve capturing a first image of at least a portion of an object with a first device; accessing a first database having a plurality of records storing characteristic data for identifying objects based on captured images…”, where “accessing a first database having a plurality of records storing characteristic data for identifying objects…” is being read as the one or more objects being registered prior to receipt of the input from the camera). 

	Regarding claim 9, Wright as modified by Cudak teaches The device of Claim 8, wherein registration data for the one or more registered objects that is generated during the location registration process is stored locally at the device prior to receipt of the input from the camera so that the one or more registered objects are recognizable as matching the registration data based on the input from the camera while the device does not have a network connection (Wright, Paragraph [0040], see “…the extracted visual features can be characteristic data that can be used to identify the object based on matching the characteristic data to a record of an object stored in an object database. The object database can be stored locally on the electronic device or may be stored on a remote server accessed over a network such as the Internet (also referring to as being stored in the “cloud”). The processor may extract one or more of the visual features in order to use more than one type of visual feature in matching the object to a record in the object database…”, where “object database” is being read as the database for storing registration data for the one or more registered objects that are generated during the registration process and is stored locally at the device prior to receipt of the input from the camera so that the one or more registered objects are recognizable as matching the registration data (i.e., record in the object database) based on the input from the camera. The idea of the object database being stored locally, as opposed to being stored on a remote server accessed over a network is being read as the one or more registered objects being recognizable as matching the registration data based on the input from the camera while the device does not have a network connection).

	Regarding claim 10, Wright does not teach the following limitation(s) as taught by Cudak: The device of Claim 1, wherein the device is configured for use in recognized geographic locations and for refusing use in non-recognized geographic locations (Cudak, Paragraph [0011], see “…The method further comprises monitoring the location of the electronic device, comparing the location of the electronic device to the itinerary, and restricting use of the electronic device in response to determining that the location of the electronic device at the current time does not match the destination specified in the itinerary for the time period that includes the current time”, where “restricting use of the electronic device in response to determining that the location of the electronic device at the current time does not match the destination specified in the itinerary…” is analogous to the device being refused use in non-recognized geographic locations) (Cudak, Paragraph [0015], see “The use of the electronic device may be restricted in various manners, such as powering off or preventing power up of the electronic device, preventing login attempts, preventing use of one or more applications or functions of the electronic device…Where the use of the electronic device has been restricted by preventing login attempts, the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, where “the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location” is analogous to the device being configured for use in recognized geographic locations, where “home location” is analogous to the recognized geographic location). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for securing a mobile device, comprising of the device being configured to use in recognized geographic locations and for refusing use in non-recognized geographic locations, disclosed of Cudak.        
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of the device being configured to use in recognized geographic locations and for refusing use in non-recognized geographic locations. This allows for better security management by permitting use of a device based on predetermined geographic locations, whilst refusing (restricting) use of a device when the user is not deemed to be within the geographic location. This allows for the use of the device to only be permitted when in designated and authorized areas, as opposed to restricted areas. Cudak is deemed as analogous art due to the art disclosing techniques of the device being configured to use in recognized geographic locations and for refusing use in non-recognized geographic locations (Cudak, Paragraph [0011] and [0015]). 

Regarding claim 12, Wright teaches A method, comprising:
receiving, at a device, input from a camera (Wright, Paragraph [0037], see “…At block 405, one or more image(s) including at least a portion of an object are captured using a camera. At block 410, the processor recognizes the object from the captured image(s). That is, the processor may recognize that the captured image includes an object which can be identified from an object database”, where “one or more image(s) including at least a portion of an object are captured using a camera” is being read as receiving input from the camera at a device, where “processor” is being read as comprising the device receiving input from a camera);
based on the input, using the device to recognize one or more elements related to a particular location (Wright, Paragraph [0037], see “…At block 410, the processor recognizes the object from the captured image(s)…”) (Wright, Paragraph [0039], see “…the processor may extract visual features from the identified object. The visual features may be any aspect of the object that can be extracted based on the information in the image(s) captured by the camera. This may include…geo-location data (e.g., when the object is located at a unique location), etc.”, where “The visual features may be any aspect of the object that can be extracted based on the information in the image(s) captured by the camera. This may include…geo-location data” is being read as recognizing one or more elements related to a particular location); 

	Wright does not teach the following limitation(s) as taught by Cudak: based on the recognition of the one or more elements related to the particular location, permitting use of the device (Cudak, Paragraph [0015], see “…Where the use of the electronic device has been restricted by preventing login attempts, the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, where “the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location” is analogous to permitting use of the device (i.e., through logging the user into the electronic device) based on the recognition of the one or more elements related to the particular location, where the one or more elements are defined by the users’ home). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for securing a mobile device, comprising of permitting use of the device based on the recognition of the one or more elements related to the particular location, disclosed of Cudak.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of permitting use of the device based on the recognition of the one or more elements related to the particular location. This allows for better security management by comparing a registered aspect of a respective geographic location with the input provided by the camera in order to deem that use of the device is permitted in the requested geographic location. This allows for the use of the device to only be permitted when in specific areas (e.g., at home, at the office, etc.). Cudak is deemed as analogous art due to the art disclosing techniques of permitting use of the device based on the recognition of the one or more aspects related to the geographic location (Cudak, Paragraph [0015]). 

Regarding claim 13, Wright as modified by Cudak teaches The method of Claim 12, wherein the device comprises an augmented reality headset (Wright, Paragraph [0163], see “…the AR or VR system may include a device for each user (e.g. a mobile device like a tablet or mobile phone, a head worn device like Google Glass or any other head mounted device, desktop PC, or laptop)”, where “head worn device like Google Glass or any other head mounted device” is being read as the device comprising an augmented reality (AR) headset).

Regarding claim 18, Wright teaches An apparatus (Wright, Paragraph [0163], see “…the AR or VR system may include a device for each user (e.g. a mobile device like a tablet or mobile phone, a head worn device like Google Glass or any other head mounted device, desktop PC, or laptop)”, where “head worn device like Google Glass or any other head mounted device” is being read as the device), comprising:
at least one computer readable storage medium (CSRM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to (Wright, Paragraph [0026], see “…One example computing device in the form of a computer 120 may include a processing unit 202, memory 204, removable storage 212, and non-removable storage 214…the computing device may instead be a smartphone, a tablet, smartwatch, another wearable computing device type, or other computing device including the same, similar, fewer, or more elements than illustrated and described with regard to FIG. 2”) (Wright, Paragraph [0029], see “Computer-readable instructions stored on a computer-readable medium are executable by the processing unit 202 of the computer 120”, where “computer-readable medium” is being read as storage accessible to the at least one processor and comprising instructions executable by the at least one processor):
receive input from a camera (Wright, Paragraph [0037], see “…At block 405, one or more image(s) including at least a portion of an object are captured using a camera”, where “one or more image(s) including at least a portion of an object are captured using a camera” is being read as receiving input from the camera);
based on the input, recognize a particular location (Wright, Paragraph [0037], see “…At block 410, the processor recognizes the object from the captured image(s)…”) (Wright, Paragraph [0039], see “…the processor may extract visual features from the identified object. The visual features may be any aspect of the object that can be extracted based on the information in the image(s) captured by the camera. This may include…geo-location data (e.g., when the object is located at a unique location), etc.”, where “The visual features may be any aspect of the object that can be extracted based on the information in the image(s) captured by the camera. This may include…geo-location data” is being read as recognizing a particular location); 

	Wright does not teach the following limitation(s) as taught by Cudak: based on the recognition of the particular location, permit use of a device (Cudak, Paragraph [0015], see “…Where the use of the electronic device has been restricted by preventing login attempts, the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, where “the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location” is analogous to permitting use of the device (i.e., through logging the user into the electronic device) based on the recognition of the particular location). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for securing a mobile device, comprising of permitting use of the device based on the recognition of the particular location, disclosed of Cudak.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of permitting use of the device based on the recognition of the particular location. This allows for better security management by comparing a registered aspect of a respective geographic location with the input provided by the camera in order to deem that use of the device is permitted in the requested geographic location. This allows for the use of the device to only be permitted when in specific areas (e.g., at home, at the office, etc.). Cudak is deemed as analogous art due to the art disclosing techniques of permitting use of the device based on the recognition of the particular location (Cudak, Paragraph [0015]). 

Regarding claim 19, Wright teaches The apparatus of Claim 18, comprising the device, wherein the device is a device that presents augmented reality images (Wright, Paragraph [0163], see “…the AR or VR system may include a device for each user (e.g. a mobile device like a tablet or mobile phone, a head worn device like Google Glass or any other head mounted device, desktop PC, or laptop)”, where “head worn device like Google Glass or any other head mounted device” is being read as the device comprising an augmented reality (AR) headset), which entails that the device presents augmented reality images), 
	Wright does not teach the following limitation(s) as taught by Cudak: wherein the device is configured for use in recognized locations and for refusing use in non-recognized locations (Cudak, Paragraph [0011], see “…The method further comprises monitoring the location of the electronic device, comparing the location of the electronic device to the itinerary, and restricting use of the electronic device in response to determining that the location of the electronic device at the current time does not match the destination specified in the itinerary for the time period that includes the current time”, where “restricting use of the electronic device in response to determining that the location of the electronic device at the current time does not match the destination specified in the itinerary…” is analogous to the device being refused use in non-recognized geographic locations) (Cudak, Paragraph [0015], see “The use of the electronic device may be restricted in various manners, such as powering off or preventing power up of the electronic device, preventing login attempts, preventing use of one or more applications or functions of the electronic device…Where the use of the electronic device has been restricted by preventing login attempts, the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, where “the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location” is analogous to the device being configured for use in recognized geographic locations, where “home location” is analogous to the recognized geographic location). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for securing a mobile device, comprising of the device being configured to use in recognized geographic locations and for refusing use in non-recognized geographic locations, disclosed of Cudak.        
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of the device being configured to use in recognized geographic locations and for refusing use in non-recognized geographic locations. This allows for better security management by permitting use of a device based on predetermined geographic locations, whilst refusing (restricting) use of a device when the user is not deemed to be within the geographic location. This allows for the use of the device to only be permitted when in designated and authorized areas, as opposed to restricted areas. Cudak is deemed as analogous art due to the art disclosing techniques of the device being configured to use in recognized geographic locations and for refusing use in non-recognized geographic locations (Cudak, Paragraph [0011] and [0015]). 

Regarding claim 20, Wright as modified by Cudak teaches The apparatus of Claim 19, wherein the device is a smartphone or other mobile device (Wright, Paragraph [0022], see “…the local user may hold or wear a device that integrates a camera and a display system (e.g., hand-held tablet, mobile device, digital eyewear, or other hardware with a camera), which is used to both sense the environment and display visual/spatial feedback from the remote user correctly registered to the real world”). 


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of Cudak, in further view of PINSKI et al. (U.S. PGPub. 2015/0106900), hereinafter Pinski.

	Regarding claim 5, Wright as modified by Cudak do not teach the following limitation(s) as taught by Pinski: The device of Claim 1, wherein the recognition of the one or more aspects related to the geographic location is used as one factor as part of two-factor authentication executed by the device to permit use of the device (Pinski, Paragraph [0019], see “…when an end user attempts to log in to an application executing on application server 120 using mobile device 110, mobile device 110 transmits login credentials to application server 120”, which is analogous to the authentication process being executed by the device (i.e., mobile device) to permit use of the device (with the application server)) (Pinski, Paragraph [0037], see “Method 300 begins at step 310, where mobile device 110 transmits a user ID and password to an application server…”, where “user ID and password” is analogous to comprising one factor of a multi-factor authentication to permit use of the device with the server) (Pinski, Paragraph [0039], see “At step 340, mobile device 110 determines geographic coordinates that correspond to the location of mobile device 110…”, where “geographic coordinates” is analogous to comprising one (or a second) factor of a multi-factor authentication to permit use of the device) (Pinski, Paragraph [0041], see “…Mobile device 110 encrypts and transmits both of these data items to enable device identification server 130 to verify both the session ID and the geographic coordinates…”, where “session ID” corresponds to the username and password provided by the mobile device and where “geographic coordinates” is analogous to being used as one factor as part of a multi-factor authentication executed by the device to permit use of the device). 
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, and techniques disclosed of Cudak, by implementing techniques for mobile network-based multi-factor authentication, comprising of the recognition of the one or more aspects related to the geographic location being used as one factor as part of two-factor authentication executed by the device to permit use of the device, disclosed of Pinski. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of the recognition of the one or more aspects related to the geographic location being used as one factor as part of two-factor authentication executed by the device to permit use of the device. This allows for better security management by utilizing two-factor authentication which ultimately provides stronger security aspects by reducing fraud within the system. Although Pinski teaches the concepts of multi-factor authentication, it would be obvious to decrease or increase the number of factors in order to permit use of the device. Pinski is deemed as analogous art due to the art disclosing techniques of the recognition of the one or more aspects related to the geographic location being used as one factor as part of two-factor authentication executed by the device to permit use of the device (Pinski, Paragraphs [0037 – 0041]). 

	Regarding claim 14, Wright as modified by Cudak do not teach the following limitation(s) as taught by Pinski: The method of Claim 12, comprising:
	receiving user input of a password or personal identification number (PIN) (Pinski, Paragraph [0037], see “Method 300 begins at step 310, where mobile device 110 transmits a user ID and password to an application server…”, where “mobile device 110 transmits a user ID and password” is analogous to receiving user input of a password);
	authenticating a user based on receipt of the password or PIN (Pinski, Paragraph [0021], see “After receiving the login credentials, application server 120 validates those credentials against the credentials (i.e., user ID, password, and device ID) previously stored in registry 125”, where “application server 120 validates those credentials against the credentials (i.e., user ID, password, and device ID) previously stored in registry 125” is analogous to authenticating a user based on receipt of the password); and
	permitting use of the device based on the authenticating of the user and based on the recognition of the one or more elements related to the particular location (Pinski, Paragraph [0041], see “Having received and decrypted the transaction key, mobile device 110 then encrypts the geographic coordinates using the transaction key. Further, mobile device 110 also encrypts the session ID using the transaction key. Mobile device 110 then transmits, at step 370, the encrypted geographic coordinates and session ID to device identification server 130. Mobile device 110 encrypts and transmits both of these data items to enable device identification server 130 to verify both the session ID and the geographic coordinates…”, where “enable device identification server 130 to verify both the session ID and the geographic coordinates” is analogous to authenticating the user based on their inputted password (i.e., session ID) and one or more elements related to the particular location) (Pinski, Paragraph [0042], see “At step 380, mobile device 110 receives authorization to log in from application server 120…”, where the use of the device is permitted (i.e., authorized to log in) based on the authentication of the user (i.e., password) and based on the recognition of the one or more elements related to the particular location (i.e., geographic coordinates)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, and techniques disclosed of Cudak, by implementing techniques for mobile network-based multi-factor authentication, comprising of receiving user input of a password, authenticating the user based on their password and permitting use of the device based on the authentication of the password and recognition of the one or more elements related to the particular location, disclosed of Pinski.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of receiving user input of a password, authenticating the user based on their password and permitting use of the device based on the authentication of the password and recognition of the one or more elements related to the particular location. This allows for better security management by utilizing two-factor authentication which ultimately provides stronger security aspects by reducing fraud within the system. That way, a user needs to complete multiple stages of authentication before being permitted usage of their device. Pinski is deemed as analogous art due to the art disclosing techniques of receiving user input of a password, authenticating the user based on their password and permitting use of the device based on the authentication of the password and recognition of the one or more elements related to the particular location (Pinski, Paragraphs [0041 – 0042]). 	 
	


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of Cudak, in further view of Zampini, II et al. (U.S. PGPub. 2019/0132815), hereinafter Zampini. 

	Regarding claim 11, Wright as modified by Cudak do not teach the following limitation(s) as taught by Zampini: The device of Claim 1, wherein the geographic location comprises a particular room of a building (Zampini, Paragraph [0295], see “…a predetermined location, such as an office, meeting room, conference room, cubicle or other location can have a display device and a sensor”, where “a predetermined location, such as an office, meeting room…” is analogous to the geographic location comprising a particular room of a building), the particular room being registered for allowing device use while the device is in the particular room (Zampini, Paragraph [0264], see “…server 1810 maintains the state of the beacon (or sensors) 1802 (and thus the state of the meeting rooms) and is thus able to report this status of these rooms…”) (Zampini, Paragraph [0265], see “As the user Departs Desk 1 and takes their mobile device 1806 to Meeting room 2 a few things happen. The first is that the server 1810 determine that Desk 1 remains registered to the user…”, where “server 1810 determines that Desk 1 remains registered to the user” is analogous to the particular rooms being registered for allowing device use while the device is in the particular room) (Zampini, Paragraph [0291], see “…the display device or a server can apply an authentication policy. The display device (or server) can determine whether the mobile device is authorized to be present at the predetermined location or interact or use the display device at the predetermined location…”, where “The display device (or server) can determine whether the mobile device is authorized to be present at the predetermined location” is analogous to the predetermined location (i.e., particular room) being registered for allowing device use while the device is in the particular room), the particular room being registered prior to receipt of the input from the camera (Zampini, Paragraph [0290], see “…The mobile device can transmit unique user data. Unique user data can include, for example, an identifier of the user, username, name, or login information…The unique user data can include a unique identifier. The data may be unique to the location, unique to the entity, unique to an office, unique to a geographic area…”, where “unique user data” is analogous to the input received from the camera (i.e., mobile device)) (Zampini, Paragraph [0291], see “…the display device or a server can apply an authentication policy. The display device (or server) can determine whether the mobile device is authorized to be present at the predetermined location or interact or use the display device at the predetermined location. The display device can have a built-in authentication module or authenticator, or the display device can communicate with a server that includes the authentication module or authenticator. The display device or server can perform the authentication using the unique user data, or other authentication credentials…”, where the server maintains a database of rooms/desks registered to the users’ mobile device. After receiving the unique user data (i.e., input from the mobile device), the display device (or server) can determine whether the mobile device is authorized to be present at the predetermined location or interact or use the display device at the predetermined location. Hence, the predetermined location (i.e., particular room) is registered and maintained in server 1810 prior to receiving the input from the mobile device).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, and techniques disclosed of Cudak, by implementing techniques for beacon integrated with displays, comprising of the geographic location comprising a particular room of a building, the particular room being registered for allowing device use while the device is in the particular room, the particular room being registered prior to receipt of the input from the mobile device, disclosed of Zampini.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of the geographic location comprising a particular room of a building, the particular room being registered for allowing device use while the device is in the particular room, the particular room being registered prior to receipt of the input from the mobile device. This allows for better security management and a more organized method for permitting device use based on location information by associating the permissions of using a device with respect to a registered room. In cases where the room is hosting a conference meeting, only the device permitted for use with the registered conference room will be allowed to manipulate peripheral devices (i.e., display device). This ensures that user devices within the building premises that are not registered to the conference room, cannot use their mobile devices to connect to and access sensitive data. Zampini is deemed as analogous art due to the art disclosing techniques of the geographic location comprising a particular room of a building, the particular room being registered for allowing device use while the device is in the particular room, the particular room being registered prior to receipt of the input from the mobile device (Zampini, Paragraph [0290 – 0291]). 

	Regarding claim 15, Wright as modified by Cudak do not teach the following limitation(s) as taught by Zampini: The method of Claim 12, comprising:
	receiving biometric input from a user (Zampini, Paragraph [0290], see “…The mobile device can transmit unique user data…The unique user data can include a unique identifier. The data may be unique to the location, unique to the entity…unique to a type of user, or universally or globally unique”) (Zampini, Paragraph [0291], see “…The display device or server can perform the authentication using the unique user data, or other authentication credentials…In some cases, authentication can be performed using a password, fingerprint, biometric information, audio fingerprint, or voice authentication”);
	authenticating the user based on receipt of the biometric input (Zampini, Paragraph [0291], see “…The display device or server can perform the authentication using the unique user data, or other authentication credentials…In some cases, authentication can be performed using a password, fingerprint, biometric information, audio fingerprint, or voice authentication”); and
	permitting use of the device based on the authenticating of the user and based on the recognition of the one or more elements related to the particular location (Zampini, Paragraph [0291], see “At 1908, the display device or server can apply an authentication policy. The display device (or server) can determine whether the mobile device is authorized to be present at the predetermined location or interact or use the display device at the predetermined location…authentication can be performed using a password, fingerprint, biometric information…”, where “The display device (or server) can determine whether the mobile device is authorized to be present at the predetermined location or interact or use the display device at the predetermined location” is analogous to determining whether to permit use of the mobile device based on the recognition of the one or more elements related to the particular location, where “display device” is analogous to the one or more elements related to the particular location. The method permits use of the device based on the authenticating of the user (i.e., using biometric information) and based on the recognition of the one or more elements (display device) related to the particular location. Each display device is established at a predetermined location of a plurality of predetermined locations. Therefore, each display device is analogous to one or more elements related to the particular location). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, and techniques disclosed of Cudak, by implementing techniques for beacon integrated with displays, comprising of receiving biometric input from a user, authenticating the user based on their biometric input and permitting use of the device based on the authentication of their biometric information and recognition of the one or more elements related to the particular location, disclosed of Zampini. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of receiving biometric input from a user, authenticating the user based on their biometric input and permitting use of the device based on the authentication of their biometric information and recognition of the one or more elements related to the particular location. This allows for better security management by utilizing two-factor authentication which ultimately provides stronger security aspects by reducing fraud within the system. That way, a user needs to complete multiple stages of authentication before being permitted usage of the device. Zampini is deemed as analogous art due to the art disclosing techniques of receiving biometric input from a user, authenticating the user based on their biometric input and permitting use of the device based on the authentication of their biometric information and recognition of the one or more elements related to the particular location (Zampini, Paragraphs [0290 – 0291]). 


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, in view of Cudak, in further view of RAJAPPA et al. (U.S. PGPub. 2016/0275352), hereinafter Rajappa.  

	Regarding claim 16, Wright as modified by Cudak teaches The method of Claim 12, comprising:
	based on the input, using the device to recognize at least two different objects at the particular location as already being recognized by the device in a previous instance (Wright, Paragraph [0038], see “The identification of an object may also include identifying a plurality of objects to be matched with a record in the object database…a plurality of objects may be related in some way such that they may be considered a set of objects that could match a single record in the object database”, where “The identification of an object may also include identifying a plurality of objects to be matched with a record in the object database” is being read as using the device to recognize at least two different objects at the particular location as already being recognized by the device in a previous instance (i.e., match a record in the object database, which was derived in a previous instance)) (Wright, Paragraph [0040], see “…the extracted visual features can be characteristic data that can be used to identify the object based on matching the characteristic data to a record of an object stored in an object database. The object database can be stored locally on the electronic device or may be stored on a remote server accessed over a network such as the Internet (also referring to as being stored in the “cloud”). The processor may extract one or more of the visual features in order to use more than one type of visual feature in matching the object to a record in the object database…”, where “object database” is being read as the database for storing registration data for the at least two different objects that occur in a previous instance); and
	based on the recognition of the at least two different objects at the particular location as already being recognized by the device in the previous instance (Wright, Paragraph [0037], see “…When more than object is present in the image(s), each of the objects may be visually identified. The user may select, via a user interface, one or more of the objects to be matched with a record in the object database…”) (Wright, Paragraph [0039], see “…the processor may extract visual features from the identified object. The visual features may be any aspect of the object that can be extracted based on the information in the image(s) captured by the camera. This may include…CAD-model based data, geo-location data (e.g., when the object is located at a unique location), etc.”, where visual features are extracted from the captured at least two different objects and are analyzed at the particular location (e.g., using geo-location data) and captured to objects registered in a database (object database))
	Wright as modified by Cudak do not teach the following limitation(s) as taught by Rajappa: based on the recognition of the at least two different objects at the particular location as already being recognized by the device in the previous instance, permitting use of the device (Rajappa, FIG. 7, see “730”, “770”, “750”, “760”, where steps “730 – 750” show recognition of an object at a particular location as already being recognized by the device in a previous instance, the previous instance being the information that is already stored in the content database and used to identify a match in the future. Step “760” shows that based on the recognition of the object at the particular location as already being recognized by the device in the previous instance (i.e., matching an object in the content database), a signal is transmitted to the user device, where the signal can comprise “instructions on how to operate a device or fix a malfunctioning device that the user is viewing”, as seen in Rajappa, Paragraph [0049], which is analogous to permitting use of the device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, and techniques disclosed of Cudak, by implementing techniques for image-recognition-based guidance for network device configuration and other environments, comprising of based on the recognition of an object at a particular location as already being recognized by the device in a previous instance, permit use of the device, disclosed of Rajappa.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of based on the recognition of an object at a particular location as already being recognized by the device in a previous instance, permit use of the device. Although Rajappa discloses recognition of one object at a particular location and matching it to a registered database for permitting use of a device, it is obvious to add a second object as seen in Wright to the method of Rajappa described above. This allows for a more user-friendly environment by allowing the user to scan an object they are viewing at a particular location, and based on the location and captured image of the device, the device will feed the user information on the object and/or instructions on how to operate the device. In instances where the device is at a museum, the user can initiate the device to view information about an object of interest.  Rajappa is deemed as analogous art due to the art disclosing techniques for permitting user of a device (i.e., through transmitting instructions on how to use the device to the user) based on recognition of an object scanned at a particular location as already being recognized by the device in a previous instance (Rajappa, FIG. 7). 
Additionally, assuming arguendo that Rajappa does not explicitly teach the element of permitting, Cudak clearly teaches the element of permitting. See Cudak, Paragraph [0015], “…Where the use of the electronic device has been restricted by preventing login attempts, the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, where “the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location” is analogous to based on recognizing the particular location of the user device, permitting use (i.e., by allowing the user to login) of the device. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, and techniques disclosed of Rajappa, by implementing techniques for securing a mobile device, comprising of permitting use of the device based on the recognition of the one or more aspects related to the geographic location, disclosed of Cudak.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of permitting use of the device based on the recognition of the one or more aspects related to the geographic location. This allows for better security management by comparing a registered aspect of a respective geographic location with the input provided by the camera in order to deem that use of the device is permitted in the requested geographic location. This allows for the use of the device to only be permitted when in specific areas (e.g., at home, at the office, etc.). Cudak is deemed as analogous art due to the art disclosing techniques of permitting use of the device based on the recognition of the one or more aspects related to a particular location (Cudak, Paragraph [0015]). 

	Regarding claim 17, Wright does not teach the following limitation(s) as taught by Rajappa: The method of Claim 16, wherein the previous instance occurred during a registration process to register the device for permitting device use while the device is, in the future, at the particular location (Rajappa, Paragraph [0014], see “…The first signal may include a captured image of an object and geofencing information of the user device that captured the image of the object. In addition to the geofencing information or in lieu of the geofencing information, other parameters associated with the user or the user device may be included in the first signal. The audiovisual content server may analyze the captured image of the object compare it to a plurality of images of objects stored in a database. The object is then identified by matching the captured image of the object to one of the images stored in the database. To further verify the object, a location of the user device may be calculated based on the received geofencing information”) (Rajappa, Paragraph [0020], see “…The corresponding geofencing area for each object may be stored in content database 118, and used to identify content for the object when a request for content associated with an object is sent to the audiovisual content server 102”, where “The corresponding geofencing area for each object may be stored in content database 118” is analogous to a previous instance of registering and storing the object and its particular location into a content database, which is used to determine whether to allow device use while the device is, in the future, at the particular location).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, by implementing techniques for image-recognition-based guidance for network device configuration and other environments, comprising of the previous instance occurring during a registration process to register the device for permitting device use while the device is, in the future, at the particular location, disclosed of Rajappa. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of the previous instance occurring during a registration process to register the device for permitting device use while the device is, in the future, at the particular location. This allows for better security management by registering respective objects in a particular location in a registration database, for later, verifying the object the user views by matching it to the registered database. This can be beneficial in instances where the device is only permitted to be used in particular locations, and/or where a user is viewing an object that they want more information on (such as in a museum). The device can scan the objects the user is viewing, based on their current location, and permit use of the device if there are location-based restrictions, and/or provide a user-friendly environment for sending information regarding the object at interest back to the user. Rajappa is deemed as analogous art due to the art disclosing techniques for registering the device with the respective objects of interest based on a particular location of the object, which is later used (in the future), for comparing any subsequent objects by a user device (Rajappa, Paragraph [0014] and [0020]). 
Additionally, assuming arguendo that Rajappa does not explicitly teach the element of permitting device use based on location, Cudak clearly teaches the element of permitting device use based on location. See Cudak, Paragraph [0015], “…Where the use of the electronic device has been restricted by preventing login attempts, the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location”, where “the method may later allow login attempts on the electronic device in response to the location of the electronic device matching a predetermined home location” is analogous to based on recognizing the particular location of the user device, permitting use (i.e., by allowing the user to login) of the device. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for use of coordinated local user devices during a shared augmented reality session, disclosed of Wright, and techniques disclosed of Rajappa, by implementing techniques for securing a mobile device, comprising of permitting use of the device based on the recognition of the one or more aspects related to the geographic location, disclosed of Cudak.      
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for permitting device use based on location recognized from camera input, comprising of permitting use of the device based on the recognition of the one or more aspects related to the geographic location. This allows for better security management by comparing a registered aspect of a respective geographic location with the input provided by the camera in order to deem that use of the device is permitted in the requested geographic location. This allows for the use of the device to only be permitted when in specific areas (e.g., at home, at the office, etc.). Cudak is deemed as analogous art due to the art disclosing techniques of permitting use of the device based on the recognition of the one or more aspects related to a particular location (Cudak, Paragraph [0015]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499